Citation Nr: 9907484	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-24 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
a March 1995 rating action in which it was determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for PTSD, that claim having been 
previously denied in August 1990.  A notice of disagreement 
with the March 1995 decision was received later that month, 
and a statement of the case was issued in May 1995.  A 
substantive appeal was received in August 1995, and a 
hearing, at which the veteran testified, was conducted at the 
RO in December 1995.  Supplemental statements of the case 
were issued in May and June 1996, as well as in October 1997, 
and in due course, the case was forwarded to the Board in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
PTSD in an August 1990 rating action, based upon the 
conclusion that the record, in its entirety, did not 
establish that the veteran had the disability.  

2.  The veteran was informed of the decision to deny his 
claim for service connection for PTSD, and of his appellate 
rights, in a letter addressed to him in October 1990.  He did 
not perfect an appeal with respect to that decision, and it 
became final. 

3.  The evidence obtained since the August 1990 denial of the 
veteran's claim for service connection for PTSD includes 
evidence of a 1995 hospitalization for PTSD, and a report of 
a psychiatric examination conducted for VA purposes that 
concludes with a diagnosis of PTSD. 


CONCLUSION OF LAW

Evidence received since the August 1990 denial by the RO of 
the veteran's claim for entitlement to service connection for 
PTSD is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  To establish 
service connection for PTSD, the evidence must include a 
current, clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citations will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).

A review of the record reflects that the veteran was 
previously denied service connection for PTSD in an August 
1990 rating action.  In connection with that decision, the RO 
reviewed the veteran's service medical records, together with 
his postservice medical records dating from 1979 to 1990.  
These postservice records reflect various psychiatric 
diagnoses including latent schizophrenia, history of alcohol 
abuse, borderline personality disorder, paranoid-type 
schizophrenia, and history of intravenous drug abuse, as well 
as traumatic stress syndrome and PTSD.  However, on those 
occasions when the veteran underwent specific psychiatric 
examinations for VA purposes, in May 1980 and June 1981, he 
was not diagnosed as having PTSD.  Rather, he was diagnosed 
with schizophrenia at those times.  In addition, a more 
recent psychiatric consultation report, dated in 1987, 
revealed that the most medical attention was given to 
substance abuse problems.  

On that record, the RO concluded that the evidence did not 
establish the presence of PTSD, and service connection for 
that disability was denied in an August 1990 rating action.  
The veteran was advised of that decision, and of his 
appellate rights, in a letter addressed to him October 1990.  
The veteran did not timely appeal the decision and, 
therefore, it became final under the law.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302. 

In October 1994, the RO denied the veteran's attempt to 
reopen his claim, and it is this decision which is the 
subject of the current appeal.  Because the present appeal 
does not arise from an original claim, but rather comes from 
an attempt to reopen a claim which was previously denied, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Prior to our discussion of the 
evidence which has been submitted since the August 1990 
decision, we must first note that the United States Court of 
Appeals for Veterans Claims (CAVC) (known as the Court of 
Veterans Appeals prior to March 1, 1999) has previously held 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether the 
new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The CAVC recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet.App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet.App. ___, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet.App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim, is 
that which has been submitted since the RO's August 1990 
decision.  

The evidence associated with the claims file since the 
decision of the RO in August 1990 includes a VA hospital 
discharge summary for a period of hospitalization from July 
to August 1995, together with the report of an examination 
conducted for VA purposes in January 1996.  These both 
reflect the diagnosis of PTSD, and are the first records of 
that type associated with the claims file showing that 
diagnosis.  Furthermore, these documents reflect that the 
veteran's current symptoms are considered to be related to 
experiences it is believed he had in Vietnam.  

Although previously dated medical records reflected diagnoses 
of PTSD, the evidence added to the file in connection with 
the veteran's attempt to reopen his claim includes evidence, 
which for the first time, shows that the veteran was 
hospitalized for the claimed condition, and specifically 
shows he was diagnosed to have the condition following a 
psychiatric examination conducted for VA purposes. Clearly, 
these records offer some corroboration of the veteran's 
contention that he genuinely suffers from this condition, due 
to his experiences in Vietnam.  Thus, although we express no 
opinion as to the ultimate outcome of this claim, we believe 
that, under the recent precedential caselaw, the new evidence 
bears directly and substantially upon the specific matter 
under consideration and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. § 5108 
(West 1991).  Accordingly, the Board concludes that the 
veteran has submitted evidence which is new and material, and 
the claim for service connection for PTSD is reopened. 


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD, the appeal is granted.


REMAND

Having concluded that the veteran has reopened his claim for 
service connection for PTSD, the Board is of the opinion that 
additional development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of the claim.  As indicated above, establishing service 
connection for PTSD requires medical evidence establishing a 
current, clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a link, or causal 
nexus, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citations will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f).

to be well grounded, the veteran need only 
submit medical evidence of a current disability, lay evidence 
(presumed to be credible at this stage of the claim) of an 
in-service stressor, and medical evidence of a nexus between 
service and the current PTSD disability.  Cohen, supra, at 
136-137.  

The Board must point out, at this juncture, that the recent 
caselaw of the CAVC has interpreted the Federal Circuit's 
holding in Hodge as having "effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen . . . .  Put another way, Hodge implicitly 
held that new and material evidence can have been presented 
even though a claim is not well grounded."  Elkins, supra, 
slip op. at 8, 15.  Thus, our decision to reopen the 
veteran's claim does not require that the claim ultimately be 
found to be well grounded; that is now a determination to be 
made by the RO.  

Once a PTSD claim has been determined to be well grounded, 
this does not necessarily mean the claim will be granted.  As 
the Court has recently emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the veteran did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Service department records 
must support, and not contradict, the veteran's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  The question of whether the veteran was 
exposed to a stressor in service is a factual one and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based upon such accounts.  
Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsid-
eration, 1 Vet.App. 406 (1991); Wilson v. Derwinski, 2 
Vet.App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.

The veteran has contended that his PTSD is a result of 
experiences in Vietnam.  As indicated in the decision set out 
above, records associated with the file from a 1995 VA 
hospitalization show that the veteran was diagnosed to have 
PTSD at that time.  It must be noted, however, that the basis 
for the physicians' concluding that the veteran had 
experienced a stressful event in service which caused PTSD is 
not clear.  Those making the diagnosis appear to have 
accepted, without question, the veteran's report that he was 
ordered to cut off a Vietnamese woman's head, and that he 
participated in combat.  

Similarly, the physician who diagnosed the veteran to have 
PTSD, following the examination conducted in January 1996, 
appeared to assume that the veteran's participation in 
"intense combat" was established by virtue of the veteran 
having had an occupational specialty in service as a "combat 
engineer."  Certainly, having served in Vietnam in 1971 in 
this capacity provided the potential for participation in 
combat, but the current record does not confirm that the 
veteran was in combat.  (It is observed that the veteran has 
not been awarded any badges, medals, decorations or citations 
indicative of participation in combat, and the information 
provided to the RO by the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) did not indicate that the 
company to which the veteran was assigned participated in any 
combat.)

The January 1996 examiner did, however, mention additional 
events from service, which may have led her to conclude that 
the veteran had PTSD.  These included experiences of racism, 
fear of being purposely injured by his own fellow soldiers, 
and the occasion when a friend took the place of the veteran 
in a particular duty assignment, and was either seriously 
wounded or killed, when the truck he was driving hit a land 
mine.  As with the question of participation by the veteran 
in combat, however, none of these events has been confirmed 
by evidence other than the veteran's own statements.  This 
raises some question as to whether the described events took 
place and, at the same time, whether a diagnosis of PTSD 
based upon these events is appropriate.  Under these 
circumstances, additional development of service records and 
an examination of the veteran would be useful in resolving 
these unresolved questions.  

In addition to the foregoing, the Board notes that, in a July 
1996 letter from the veteran, he mentioned another event 
which he apparently intended to include among those which he 
believes caused him to develop PTSD.  This appears to have 
been his own involvement in a truck accident, which required 
his hospitalization.  A review of the veteran's service 
medical records reflects that he was, in fact, involved in an 
accident on July 20 or 21, 1971, when, as a driver of a 
truck, he was thrown against the door and steering wheel of 
the vehicle when it wrecked.  Unlike the event described in 
his 1996 letter, however, wherein he claimed he woke up in an 
evacuation hospital, the service records reflect that there 
was "no disturbance of consciousness" following this 
accident.   

The veteran's comments in regard to this accident are also 
significant, however, in that, during the hearing conducted 
in December 1995, he indicated that the injuries sustained by 
the previously mentioned driver who switched places with the 
veteran had occurred about the time of his own accident, July 
1971.  With respect to this, the Board observes that 
information supplied by USASCRUR revealed that elements of 
the battalion in which the veteran served were subjected to 
an ambush during July 1971.  Conceivably, this could have 
involved the veteran's friend.  Although the information 
provided did not specifically identify the precise unit 
ambushed, USASCRUR recommended that the RO contact the 
National Personnel Records Center to obtain morning reports 
which could be used to verify daily personnel actions, such 
as wounded in action.  In view of the fact that the veteran's 
recollection is that his friend was injured in July 1971, but 
the evidence fails to show any attempt was made to confirm 
the occurrence of this specific event, additional development 
in this regard should be undertaken before a final decision 
is entered. 

The record also reflects that the veteran identified a number 
of places at which he has received treatment for PTSD, 
including VA Medical Centers (VAMC) or outpatient clinics.  
In his October 1994 informal application for benefits, he 
indicated treatment at the VAMC in Jamaica Plain, in 1991 or 
1992.  At the hearing conducted in December 1995, he recalled 
receiving treatment at the Boston VA outpatient clinic.  It 
is not clear from the evidence, however, whether attempts 
were made to obtain copies of all these identified treatment 
records.  As with the development to determine whether the 
events the veteran described in service took place, an 
attempt to obtain copies of the current records of any 
treatment for PTSD should be made before a final decision is 
rendered on the veteran's claim.  

Similarly, the actual treatment records from the counselor at 
the Veterans Benefits Clearinghouse, who apparently provided 
treatment to the veteran from at least 1990 to 1994, would be 
useful to supplement the treatment summary which that person 
provided in an October 1994 letter.  

Finally, while the record shows that the veteran did not make 
a specific response to the RO's December 1995 request for a 
description of the traumatic events he believes caused PTSD, 
in view of the return of the case to the RO for other 
additional development, the veteran should be provided 
another opportunity to describe these stressor events.  

Under the circumstances set forth above, this case is 
remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to identify all sources of treatment received for 
PTSD since 1990, and to furnish signed 
authorizations for release to VA of private medical 
records in connection with each non-VA source he 
identifies.  Copies of the medical records from all 
sources he identifies should then be requested, and 
in particular, those from the Veterans Benefits 
Clearinghouse, Inc. since 1990; (this entity was 
formerly at 70 Warren St., Roxbury, MA 02119, but, 
pursuant to testimony provided at the December 1995 
hearing, it is now apparently at a different 
location); VAMC in Jamaica Plain since 1991; and 
the VA Outpatient Clinic in Boston, since 1991.  
The RO should also obtain, if not already on file, 
copies of the in-patient records generated during 
the veteran's hospitalization at the Boston VAMC 
from July 21, 1995 to August 1, 1995.  

2.  The veteran should be asked to provide a 
description of those events he believes 
precipitated his onset of PTSD, and in particular 
the dates any such event occurred, as well as the 
names and designations of military units involved, 
the names of individuals involved and the units to 
which they were assigned.  

3.  Upon receipt of any response from the veteran 
with respect to paragraph number 2, above, the RO 
should contact any appropriate agency, including 
USASCRUR, 7798 Cissna Rd., Suite 101, Springfield, 
VA 22150-3197, to attempt to verify those events 
the veteran describes, if not already accomplished.  
The RO should also contact the National Personnel 
Records Center, ATTN:NCPMR-O, 9700 Page Avenue, St. 
Louis, MO 63132, and request copies of the Morning 
Reports of the 511th Engineer Company (Panel 
Bridge),
39th Engineer Battalion, for the period May, June, 
and July 1971, to determine whether a member of 
that company, first name Philip, was injured in a 
vehicle mishap.  Moreover, if as a result of any 
development undertaken by this Remand, it would be 
logical to contact other agencies to establish the 
occurrence of a stressful event, or to verify other 
events, that development should be accomplished.  

4.  Next, the RO must make a specific 
determination, based upon the complete record, 
including the National Personnel Records Center 
response, as to whether the veteran was exposed to 
a stressor or stressors in service, and if so, the 
nature of the specific stressor or stressors.  The 
RO must also specifically render a finding as to 
whether the veteran "engaged in combat with the 
enemy."  If the RO determines that the record 
establishes the existence of a stressor or 
stressors, the RO must specify what stressor or 
stressors in service it has determined are 
established by the record.  In reaching this 
determination, the RO should address any 
credibility issues raised by the record.  

5.  Upon completion of the above, the veteran 
should be afforded another VA psychiatric 
examination.  The purpose of this examination will 
be to determine whether the complete record 
supports a clear diagnosis of PTSD.  If the veteran 
is found to have PTSD, the examiner should express 
an opinion for the record on whether the veteran's 
claimed stressors from his military service are 
etiologically related to any current PTSD.  The 
examining physician should specifically identify 
which stressors are linked to any diagnosed PTSD, 
with reference to the stressor(s) determined by the 
RO to be established by the record.  All tests 
deemed necessary by the examiner must be conducted 
and the clinical findings and reasoning which form 
the basis of the opinions requested should be 
clearly set forth.  In the event the examiner finds 
that the veteran does not have PTSD, he or she 
should reconcile that conclusion with that of other 
examiners who may have differed with it.  The 
claims folder and a copy of this Remand must be 
made available to the examiner prior to the 
examination in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  A notation to the effect that 
this record review took place should be included in 
the examination report.  

6.  Next, the RO should review the evidence of 
record, and readjudicate its determination 
regarding the veteran's attempt to establish 
service connection for PTSD.  If service connection 
for that disability continues to be denied,  the RO 
should furnish the veteran, and his representative, 
a supplemental statement of the case, which 
addresses all the evidence added to the record 
since the October 1997 supplemental statement of 
the case was issued.  They should then be given an 
opportunity to respond before the case is returned 
to the Board.  

The veteran need take no further action with respect to his 
appeal unless otherwise notified, and the Board intimates no 
opinion as to the ultimate disposition warranted in this case 
by this Remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


